Exhibit 10.7
Director Compensation Summary
Persons elected at our annual meetings as directors and who hold no executive
office with us or any of our affiliates are entitled to receive an annual
retainer of $40,000 and a further retainer of $15,000 if such director acts as
Chairman of our Audit Committee or $10,000 if such director acts as Chairman of
our Compensation Committee, our Nominating & Corporate Governance Committee or
our Strategic Advisory Committee. Effective April 6, 2009, the non-employee
Co-Chairman of our board of directors is entitled to receive an additional
annual retainer of $52,000 (payable 50% in cash and 50% in our common shares).
Additionally, each non-employee director is entitled to receive an attendance
fee of $1,400 for each meeting of the directors or any committee thereof, and to
be reimbursed for reasonable fees and expenses incurred in connection with his
or her service as a director. With the exception of the $52,000 non-employee
Co-Chairman retainer, such retainers and fees paid to directors are provided, at
the director’s election, 50% in cash compensation with the remaining 50% payable
in our common shares, or 100% payable in our common shares. Non-employee
directors are granted 12,500 restricted share units upon joining our board of
directors and an additional 12,500 restricted share units after five years of
service on our board of directors. The restricted share units vest over three
years from the date of grant and are payable upon vesting in an equal number of
our common shares.

 